        Case 1:20-cv-01287-CL            Document 3    Filed 08/04/20        Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROBERT DENVER MAYS, JR.,                          No. 2:20-cv-986-TLN-EFB PS
11                       Plaintiff,
12              v.                                      ORDER
13    STATE OF CALIFORNIA; STATE OF
      OREGON,
14
                         Defendants.
15

16

17          Plaintiff, a resident of Oregon, filed a complaint against the State of California and the

18   State of Oregon and an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1

19   ECF Nos. 1 & 2. For the following reasons, this action is transferred to the United States District

20   Court for the District of Oregon.

21          Liberally construed, the complaint alleges that in 2007, plaintiff was convicted in the

22   Santa Clara County Superior Court of a crime he did not commit. ECF No. 1 at 5. Plaintiff

23   alleges that in 2018, he was wrongly charged in an Oregon state court with possession of a

24   firearm. Id. He claims that the 2018 charge was improper because the applicable statute of

25   limitations had expired and his attorney was married to the District Attorney. Id. He further

26   claims that the criminal “cases are all stocked with corruption.” Id.

27
            1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
        Case 1:20-cv-01287-CL           Document 3       Filed 08/04/20      Page 2 of 2




 1           The federal venue statute provides that a civil action “may be brought in (1) a judicial
 2   district in which any defendant resides, if all defendants are residents of the State in which the
 3   district is located, (2) a judicial district in which a substantial part of the events or omissions
 4   giving rise to the claim occurred, or a substantial part of property that is the subject of the action
 5   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in
 6   this action, any judicial district in which any defendant is subject to the court’s personal
 7   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
 8            Although California “resides” in this district for purposes of venue, Oregon does not
 9   reside within the same state. See California v. Azar, 911 F.3d 558, 570 (9th Cir. 2018).
10   Furthermore, plaintiff’s claims, whatever they might be, appear to primarily arise out of the recent
11   criminal charges filed against him in Oregon. Accordingly, venue properly lies in the United
12   States District Court for the District of Oregon. For the convenience of the parties and witnesses
13   and in the interests of justice, this case will be transferred to the District of Oregon. See 28
14   U.S.C. § 1404(a).
15           Accordingly, it is hereby ORDERED that this case is transferred to the United States
16   District Court for the District of Oregon.
17   DATED: August 4, 2020.
18

19

20

21

22

23

24

25

26

27

28
                                                          2
